         Case 1:18-cr-00198-JEB Document 30 Filed 01/22/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term

                            Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                   :       CRIMINAL NO. 18-CR-198 (JEB)
                                           :
              v.                           :       GRAND JURY ORIGINAL
                                           :
DARIN CARLYLE MOORE, JR.,                  :
also known as “Duke,”                      :       VIOLATIONS:
GABRIEL BROWN,                             :       18 U.S.C. § 1201(a)(1)
also known as “Boobie,”                    :       (Kidnapping)
JAMES THOMAS TAYLOR,                       :       18 U.S.C. §§ 924(c)(1)(A)(ii), (iii)
also known as “Butter,”                    :       (Using, Carrying, Possessing,
JOHN NIKEA SWEENEY,                        :       Brandishing, and Discharge a Firearm
                                           :       During and in Relation to a Crime of
                     Defendants.           :       Violence)
                                           :       18 U.S.C. § 2
                                           :       (Aiding and Abetting)
                                           :
                                           :       FORFEITURE:
                                           :       18 U.S.C. § 924(d); 21 U.S.C. § 853(p)
                                           :       and 28 U.S.C. § 2461(c)

                                      INDICTMENT

       The Grand Jury charges that:

                                        COUNT ONE

       On or about June 19, 2018, through June 20, 2018, within the District of Columbia, the

State of Maryland, and elsewhere, DARIN CARLYLE MOORE, JR., also known as “Duke,”

GABRIEL BROWN, also known as “Boobie,” JAMES THOMAS TAYLOR, also known as

“Butter,” and JOHN NIKEA SWEENEY, did unlawfully and willfully seize, confine, kidnap,

abduct, carry away and hold for ransom, and, in committing or in furtherance of the commission
            Case 1:18-cr-00198-JEB Document 30 Filed 01/22/19 Page 2 of 3



of the offense, did willfully transport and travel in interstate commerce from the State of Maryland

to the District of Columbia.

       (Kidnapping and Aiding and Abetting, in violation of Title 18, United States Code,
       Sections 1201(a)(1) and 2)

                                          COUNT TWO

       On or about June 19, 2018, through June 20, 2018, within the District of Columbia, DARIN

CARLYLE MOORE, JR., also known as “Duke,” JAMES THOMAS TAYLOR, also known

as “Butter,” and JOHN NIKEA SWEENEY, did unlawfully and knowingly use, brandish,

discharge, and carry during and in relation to, and possess in furtherance of, a crime of violence,

for which he may be prosecuted in a court of the United States, that is Count One of this Indictment

which is incorporated herein, a firearm, that is, a 9mm semi-automatic pistol.

       (Using, Carrying, Possessing, Brandishing, and Discharging a Firearm During and in
       Relation to a Crime of Violence and Aiding and Abetting, in violation of Title 18,
       United States Code, Sections 924(c)(1)(A)(ii), (iii) and 2)

                                FORFEITURE ALLEGATION

       1.      Upon conviction of the offense alleged in Count One, the defendants shall forfeit

to the United States any property, real or personal, which constitutes or is derived from proceeds

traceable to this offense, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c). The United States will also seek a forfeiture money

judgment against the defendants equal to the value of any property, real or personal, which

constitutes or is derived from proceeds traceable to this offense.

       2.      Upon conviction of the offense alleged in Count Two of this Indictment, the

defendants shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

                                                 2
            Case 1:18-cr-00198-JEB Document 30 Filed 01/22/19 Page 3 of 3



in or used in the knowing commission of the offense, including but not limited to a Springfield

Armory XDM .45 caliber pistol, Serial No. MG574963 and .45 caliber ammunition.

       3.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

               (a)     cannot be located upon the exercise of due diligence;

               (b)     has been transferred or sold to, or deposited with, a third party;

               (c)     has been placed beyond the jurisdiction of the Court;

               (d)     has been substantially diminished in value; or

               (e)     has been commingled with other property that cannot be subdivided without
                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C.§ 853(p), as incorporated by 28 U.S.C.

§ 2461(c).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Sections 924(d), Title 21,
       United States Code, 853(p) and Title 28, United States Code, Section 2461(c))


                                              A TRUE BILL:


                                              FOREPERSON.


Attorney of the United States in
and for the District of Columbia.




                                                 3
